Willie, Chief Justice.
The only complaint in this case is that the court did not make its conclusions of fact as fall and specific as it should have done. If the judge did not specify the number and value of each article of property destroyed, and the appellant wished this done, it should have called the matter to the attention of the court below, by motion, exceptions or in some other proper method, and should not have waited until the case reached this court to then make it a ground for reversal.
The findings of fact by the court are certainly entitled to as much consideration as the verdict of a jury, and it is well settled that a similar objection to a verdict comes too late when urged for the first time in this court. Railway Company v. Smith, 62 Tex., 252; Belo v. Wren, 63 Tex., 727; Moehring v. Hall, 66 Tex., 240. Had the matter been called to the attention of the district judge, he would doubtless have made separate findings, which the appellant claims he should have made. As there is no objection made to the correctness of the judgment itself, other errors complained of are not such as we can take notice of in the state of the record. The judgment is affirmed.
Affirmed.
[Opinion delivered May 8, 1886.]